Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 16/367,320 filed on March 28, 2019. Claims 1-20 are presented for examination and are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-10, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2016/0357630) in view of Zampaglione (US 2015/0095740).
Regarding claim 1, Kang teaches an apparatus comprising: a cross-point architecture memory comprising a matrix storing individually addressable bit data, the matrix formed by a plurality of rows and a plurality of columns [each of the main memory cell blocks 131 to 138 may include a plurality of memory cells which is arranged in a matrix of rows and colunms; FIG. 4 and ¶0080-81], wherein each row in the matrix is associated with an error correction code [parity bits associated with data Data[0:63] stored at memory cells may be transmitted to the parity data line ECCP[0:7] wherein the ; and
a circuitry to: receive a request to retrieve a subset of the bit data stored in the matrix [during data read operation, the cell core ECC circuit 122 may receive data to be transferred to the first to eight data lines GIO[0:7] to GIO[56:63] and data to be transferred to the parity data line ECCP[0:7]; ¶0096]. 
Kang, however, does not explicitly teach the circuitry to: identify, based on a search performed on the plurality of columns in the matrix, one or more candidate data sets, wherein each candidate data set corresponds to one of the plurality of rows in the matrix; and perform an error correction operation on the identified one or more candidate data sets to determine whether the identified one or more candidate data sets is an exact match with the subset of the bit data.
Zampaglione, when addressing the issues of accessing ECC protected memory, teaches a circuitry to: identify one or more candidate data sets [during a compare operation, the CAM compares an input word with the words stored in the CAM; wherein if a match to the input word is found, the CAM may return a list of one or more storage addresses of the entries that matched the input word and/or one or more data words associated with the entries that matched the input word; ¶0005], wherein each candidate data set corresponds to one of the plurality of rows in the matrix [the memory array 100 contains data organized as words (which are shown as rows in FIG. 1A); ¶0017]; and perform an error correction operation on the identified one or more candidate data sets to determine whether the identified one or more candidate data sets is an exact match with the subset of the bit data [input word D is received by the BCAM; it is compared 153 to a data entry (A0, for example); wherein the data signature for input word D is also calculated 151 and that is compared 155 to the data signature (ECCA0) for the data entry; ¶0023-24].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the CAM memory of Zampaglione using the matrix memory architecture of Kang. The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results.
Furthermore, while Zampaglione is silent regarding identifying based on a search performed on the plurality of columns in the matrix; Kang explicitly teaches that each of the main memory cell blocks 131 to 138 may include a plurality of memory cells which is arranged in a matrix of rows and columns; as well as the main memory cell blocks 131 to 138, the memory cell block for ECC 139 may include a plurality of memory cells which is arranged in a matrix of rows and columns [¶0081]. Therefore when identifying potetntial matches in Zampaglione it’s implicit that said identifying is based on a search performed on the plurality of columns in the matrix; i.e. searching those columns that hold the data that is matched.
Regarding claim 2, Kang/Zampaglione teach the apparatus of claim 1, wherein to perform the error correction operation comprises to evaluate, relative to the subset of the bit data to be retrieved, the error correction code associated with the row corresponding to the candidate data set [ECCA0, FIG. 1A/B on Zampaglione].
6, Kang/Zampaglione teach the apparatus of claim 1, wherein the circuitry is further to, upon a determination that the identified one or more candidate data sets is an exact match with the subset of the bit data, output the identified one or more candidate data sets [during data read operation, the cell core ECC circuit 122 may receive data to be transferred to the first to eight data lines GIO[0:7] to GIO[56:63] and data to be transferred to the parity data line ECCP[0:7]; ¶0096 on Kang].
Regarding claim 7, Kang/Zampaglione teach the apparatus of claim 1, wherein to receive the request comprises to receive a request to retrieve a subset of the bit data stored in the matrix in the memory [data read operation; Kang ¶0096], wherein the memory is of a three-dimensional cross-point architecture [FIG. 7 on Kang shows a 3D chip structure 1000].
Regarding claim 8, Kang/Zampaglione teach the apparatus of claim 1, wherein to perform the error correction operation comprises to evaluate the error correction code associated with a corresponding column being read [FIG. 2 on Zampaglione shows two columns of data A0x and A0y and corresponding ECCA0x and ECCA0y for the single row A0].
Regarding claims 9, 10, 14 and 15; these claim(s) limitations are significantly similar to those of claim(s) 1, 2, 6 and 7; and, thus, are rejected on the same grounds.
Regarding claims 16, 17 and 20; these claim(s) limitations are significantly similar to those of claim(s) 1, 2, and 7; and, thus, are rejected on the same grounds.
Claims 3-5, 11-13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2016/0357630) in view of Zampaglione (US 2015/0095740); Direct Compare of Information Coded With Error-Correcting Codes, in IEEE Transactions on VLSI Systems, 2012).
Regarding claim 3, Kang/Zampaglione explicitly teach all the claim limitations except for the apparatus of claim 1, wherein the circuitry is further to, upon a determination that the identified one or more candidate data sets is not an exact match with the subset of the bit data, determine, a distance indicative of an amount of bits that differ between the subset of the bit data to be retrieved and the identified one or more candidate data sets.
Wu, in analogous art, teaches wherein the circuitry is further to, upon a determination that the identified one or more candidate data sets is not an exact match with the subset of the bit data, determine, a distance indicative of an amount of bits that differ between the subset of the bit data to be retrieved and the identified one or more candidate data sets [it generates a bit vector representing the bitwise difference between the two codewords; wherein the second part is a summing circuit which counts the number of “1”s from the outputs of XOR gates from the first part. The last part of the circuit compares the sum to the two distance thresholds and generates the final decision; Section III. Hamming Distance Circuit on p.2149].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a distance determining circuit as disclosed in Wu; because the stored codeword matches the input codeword if and only if their Hamming distance is equal to or less than tmax [section II.B. Codewords Direct Compare on p.2148-2149]. The combination would have be obvious because a 
Regarding claim 4, Kang/Zampaglione/Wu teach the apparatus of claim 3, wherein the circuitry is further to reconstruct the subset of data from the identified one or more candidate data sets based on the determined distance [based on the above analysis, our method of direct data compare has three steps: 1) encode the input data; 2) calculate the Hamming distance; 3) compare the distance with tmax and rmax (section II.B. Codewords Direct Compare on p.2148-2149 on Wu); wherein the tag that was replaced needs to be decoded and corrected if necessary before it is written back to the next level of cache hierarchy or memory; wherein the amount of bits that can be corrected is determined by the distance (Section IV on p.2150 on Wu)].
Regarding claim 5, Kang/Zampaglione/Wu teach the apparatus of claim 4, wherein the circuitry is further to output reconstructed subset of data [¶0097 on Kang].
Regarding claims 11, 12 and 13; these claim(s) limitations are significantly similar to those of claim(s) 3, 4 and 5; and, thus, are rejected on the same grounds.
Regarding claims 18 and 19; these claim(s) limitations are significantly similar to those of claim(s) 3 and 4; and, thus, are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132